Citation Nr: 1540430	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease and spondylosis, prior to January 26, 2015.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease and spondylosis, beginning January 26, 2015.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to January 26, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a November 2011 rating decision, the RO continued a 20 percent disability rating for degenerative disc disease, multiple levels, claimed as residuals of a back injury.

In a February 2015 rating decision, the RO increased the Veteran's disability rating for lumbar degenerative disc disease and spondylosis (claimed as residuals of a back injury) to 40 percent effective January 26, 2015.  The Veteran has not expressed satisfaction with the higher rating.  As such, this issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered to have been raised by the record as 'part and parcel' of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, The Veteran has contended that he has been unable to work since 2004 due to his back disability.  Therefore, the issue of entitlement to TDIU has been raised.  In a March 2015 rating decision, the RO granted TDIU as of January 26, 2015.  As such, the Board has taken jurisdiction of the issue of entitlement to TDIU prior to January 26, 2015.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU prior to January 26, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 26, 2015, lumbar degenerative disc disease and spondylosis was not manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  Beginning January 26, 2015, lumbar degenerative disc disease and spondylosis was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2015, the criteria for a disability rating in excess of 20 percent for lumbar degenerative disc disease and spondylosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

2.  Beginning January 26, 2015, the criteria for a disability rating in excess of 40 percent for lumbar degenerative disc disease and spondylosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

A September 2011 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations in November 2011 and January 2015.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505   (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected lumbar spine disability is rated under Diagnostic Code 5243 and 5242 for intervertebral disc syndrome (IVDS) and degenerative arthritis, respectively.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).
The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, IVDS is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Rating for back disability prior to January 26, 2015

The Veteran was afforded a VA examination in November 2011.  He described his pain as constant, waxing and waning in intensity. He reports flares, or "episodes," every one to two months and lasting one to two days. During these times, his pain was severe.  Rest and medication were required to partially relieve his symptoms.
The Veteran indicated that these flares caused severe disability and require near total bedrest until symptoms partially resolve.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasm, and moderate, constant spine pain.  The Veteran did not have any abnormal spine curvatures, including gibbus, kyphosis, lumbar lordosis or flattening, list, scoliosis, or ankylosis.  There were no incapacitating episodes of spine disease.  With regard to objective abnormalities, the examiner noted that there was no spasm, atrophy, guarding, or weakness; however, pain with motion and tenderness was noted on both sides.  These were not severe enough to cause an abnormal gait or spinal contour.  Forward flexion was 0 to 50 degrees, extension was 0 to 5 degrees, left and right lateral flexion were both to 20 degrees, and left and right lateral rotation were both to 15 degrees.  There was objective evidence of pain on motion, and pain on repetitive movements.  However, there were no additional limitations of motion after repetitive movements.

Analysis

The Board finds that, based on the evidence of record, a disability rating higher than 20 percent is not warranted for the Veteran's back disability prior to January 26, 2015.  At his examination, the Veteran's forward flexion was not limited to 30 degrees or less, and there was no ankylosis of the spine.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain and flare-ups. 38 C.F.R. §§ 4.40, 4.45.  However, for a higher evaluation, there must be the functional equivalent of forward flexion limited to 30 degrees or less (or more nearly approximating limitation of motion) or favorable ankylosis of the entire thoracolumbar spine.  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the 20 percent rating prior to January 26, 2015 contemplates the Veteran's symptoms to include pain and flare-ups.  His measured range of motion exceeded the limitation required to meet the criteria for a 40 percent rating or favorable ankylosis of the entire thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine prior to January 26, 2015. Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

In addition, as the Veteran has been found to have IVDS, the Board has considered rating the Veteran based on incapacitating episodes.  The Veteran has reported that he has episodes of flare-ups that occur every one to two months and last one or two days.  However, there is no indication that these periods meet the definition in the regulation of incapacitating episodes.  Moreover, the VA examiner noted that the Veteran did not experience incapacitating episodes.  As such, a higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted.

Rating for back disability beginning January 26, 2015

The Veteran was afforded a VA examination in January 2015. The Veteran reported severe flare-ups that felt like "some kind of paralysis."  Forward flexion was to 15 degrees, extension was to 10 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 10 degrees, right and left lateral rotation were both to 15 degrees.  All movements were with pain beginning at the end of the range.  The Veteran was not able to perform repetitive movements, due to pain.  The examiner noted functional loss was due to less movement than normal, weakened movement, and pain on movement. The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which was further described as exquisite tenderness to the thoracic spine from T5 - T11 and from L1- S1.  He also had tenderness to the para lumbar aspect of the facets and muscles.  The examiner noted that he did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The Veteran had not had any incapacitating episodes due to his service-connected lumbar spine disability.  He indicated that his back pain was such that sometimes he could not get out of bed.  He had problems bending over, as it had become tight with spasms.  He could not do even simple household chores like washing breakfast dishes. There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

Analysis

The Board finds that, based on the evidence of record, the Veteran's service-connected back disability does not warrant a disability rating higher than 40 percent for the period beginning January 26, 2015.  The Board notes that, in order to meet the criteria for a higher evaluation under the general formula, the evidence would need to reflect unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence in this case showing that the Veteran's entire thoracolumbar spine is ankylosed.  While his range of motion is significantly limited, particularly in forward flexion, he has been able to move his spine and has not exhibited any symptoms associated with ankylosis-difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphasia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  As such, a higher disability rating for the Veteran's service-connected lumbar spine disability is not warranted for the period beginning January 26, 2015.

With regard to a rating based upon incapacitating episodes, the Board finds that there is no evidence to show that the Veteran has had any incapacitating episodes during the period beginning January 26, 2015.  In this regard, the VA examiner noted that the Veteran had not had any incapacitating episodes due to his service-connected lumbar spine disability.  

As such, a higher rating beginning January 16, 2015 is not warranted.

As the preponderance of evidence is against the Veteran's claim for a higher rating for his service-connected back disability throughout the appeals period, the benefit of the doubt doctrine is not for application in this case. 38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board notes that the Veteran's service-connected back disability is manifested by signs and symptoms such as pain, limitation of motion, and fatigability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and, in particular in the cases of ratings for IVDS, incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5343.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating in excess of 20 percent for lumbar degenerative disc disease and spondylosis, prior to January 26, 2015, is denied.

A disability rating in excess of 40 percent for lumbar degenerative disc disease and spondylosis, beginning January 26, 2015, is denied.


REMAND

The Veteran has contended that his service-connected back disability has prevented him from obtaining and maintaining substantial employment since he stopped working in 2005.  See VA Form 21-8940, filed February 2015.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The RO granted entitlement to TDIU as of January 26, 2015, when the Veteran met the percentage requirements set out under 38 C.F.R. § 4.16(a).  However, when a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b). Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

As such, on remand, the issue of entitlement to TDIU prior to January 26, 2015 should be remanded to the Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU, prior to prior to January 26, 2015, to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2. If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


